Citation Nr: 1225100	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  11-15 706	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE


Entitlement to an initial disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk.







INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1. The Veteran's PTSD is manifested by such symptoms as anxious mood, nightmares, flashbacks, exaggerated startle response, hypervigilance, difficulty sleeping, outbursts of anger, mild memory impairment and feelings of detachment.

2. The Veteran's PTSD is not manifested by symptoms causing occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Disability Rating

The Veteran asserts that his service-connected PTSD is more disabling than initially rated.  He contends that a rating in excess of 50 percent is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The Veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  Under that DC, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2011).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011). 

In January 2010, the Veteran filed a claim for VA disability compensation, seeking service connection for PTSD.  To assist with his claim, the Veteran provided the report of a private psychological evaluation dated in January 2010 and conducted by H.J., M.D.  Dr. J. noted that the Veteran arrived disheveled and unkempt.  During the examination, the Veteran reported that although he had trouble finding and keeping jobs following separation from service, he had worked for a company that made school furniture for eight years until 1985 and then moved to a position at a grocery store.  He stated that he had worked as a night shift stocker at the local grocery store for the last four years.  The Veteran reported drinking in the past to calm his nerves.  He stated that he had distressing dreams and thoughts about his time in Vietnam several times per week.  He also reported avoiding situations that reminded him of specific traumatic events that had occurred in Vietnam, and explained feeling detached and disgraced.  He indicated feeling that he could not get close with anybody.  He reported difficulty falling asleep, irritability and outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, heightened anxiety, and a sense of foreshortened future.  He also described feeling "depressed sometimes," and noted that the only thing he lived for was his son and wife.  He described having very limited socialization and no friends, but having some "acquaintances" from work.   He also stated that attending church was his only social activity.

Dr. J. noted that although the Veteran drank heavily after returning from Vietnam, he had stopped in 1987 when he got married.  Dr. J. indicated that the Veteran's speech was within normal limits, that he did not seem to be spontaneous, that his mood seemed very anxious and depressed, and that his affect was congruent to his mood.  The Veteran denied any suicidal or homicidal ideations, denied auditory or visual hallucinations, and had thought processes that were goal directed and logical.  The Veteran was able to register three objects, but was able to recall only two of them after five minutes, and was noted as having average intelligence.  Dr. J. diagnosed "[PTSD], chronic major depressive disorder, recurrent moderate, and assigned the Veteran a global assessment of functioning (GAF) score of 39.

The Veteran was seen by Dr. J. again in February 2010.  Dr. J. noted that the Veteran appeared disheveled and unkempt with a constricted affect.  The Veteran reported that the medication he was on helped with his sleep but took a long time to work.  He indicated feeling a little better and getting a little rest, but noted that he continued to have flashbacks and nightmares.  He reported no change in his social life or socialization. 

In April 2010, the Veteran was afforded a VA PTSD examination.  The Veteran appeared clean and casually dressed.  The examiner noted that the Veteran worked full time as a night stocker at the local grocery.  It was noted that the Veteran was married with one son.  The Veteran reported a distant but cordial relationship with his wife and a close relationship with his son.  The examiner noted that the Veteran had no close friends and tended to keep to himself, participating in solitary activities such as fishing and reading.  The Veteran had no history of violence or assaultiveness, his psychomotor activity and speech were unremarkable, and he was cooperative and attentive toward the examiner.  His affect was described as constricted, his mood anxious, and his attention span short.  He was oriented to time and place, his thought processes and content were unremarkable, he had no delusions, his judgment indicated an understanding of the outcome of his behavior, and he exhibited average intelligence.  The Veteran did not report hallucinations or obsessive or ritualistic behavior, but indicated having panic attacks one to two times a month, lasting 15-20 minutes each.  The Veteran denied suicidal or homicidal thoughts.  His impulse control was noted as "fair," and he was described as having the ability to maintain minimum personal hygiene.  The Veteran reported slight problems with household chores, engaging in sports and exercise, traveling, driving and other recreational activities, and a moderate difficulty shopping.  The examiner observed normal remote memory and mildly impaired recent and immediate memory, resulting in the Veteran forgetting to do tasks at work that he was asked to do earlier in his shift.

The Veteran's PTSD symptoms included recurrent recollections of his stressors, recurrent distressing dreams of the event, feeling as if the event were recurring, intense distress at exposure to internal or external cues symbolizing or resembling an aspect of the event, efforts to avoid thoughts, feelings or conversations associated with the trauma, as well as efforts to avoid activities, places or people that arouse recollections of the trauma.  The Veteran had a diminished interest in significant activities, and felt detached and estranged from others.  He also had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, an exaggerated startle response, nightmares two to three times a week, and flashbacks one to three times a week for the past 35 years.

The VA examiner concluded that the Veteran did not exhibit total occupational and social impairment due to PTSD signs and symptoms; nor did the Veteran experience symptoms resulting in deficiencies in judgment, thinking, family relationships, work or mood.  The examiner did note reduced reliability and productivity at work, as the Veteran was unable to concentrate for longer than 15-20 minutes at a time, often leading him to forget to do tasks at work that he was asked to do earlier in the day.  The examiner also noted the Veteran's lack of close friends and feelings of anxiety when "too many other people are around."  Accordingly, the VA examiner afforded the Veteran a GAF score of 55.

Based on the evidence of record, the Board finds that the assigned 50 percent rating is appropriate.  In that regard, the Board notes that the type of symptoms contemplated by 70 and 100 percent ratings are not present in this case.  Specifically, there is no evidence of such symptoms as persistent danger of hurting self or others; delusions or hallucinations; disorientation to place and time; near-continuous panic or depression affecting the ability to function independently; grossly inappropriate behavior; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; impaired abstract thinking or spatial disorientation.  While the Board notes that the Veteran does exhibit difficulty in establishing and maintaining effective relationships, he has a cordial relationship with his wife, a close relationship with his son, has work acquaintances, and goes to church as a means of social activity, thus failing to evidence an inability to establish and maintain effective relationships as contemplated by a 70 percent rating.

That being said, the Board notes that in evaluating the severity of the Veteran's PTSD, "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  As such, it is integral to note that to warrant a 70 percent rating, the Veteran's PTSD must cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  The Veteran's symptoms, which are more akin to those reflected in the 50 percent rating criteria, do not cause deficiencies in most areas.  Regarding work, while the Board notes that the Veteran is unable to concentrate for longer than 15-20 minutes at a time, resulting in his forgetting to do tasks that he was asked to do earlier in the day, he has managed to maintain a steady full-time job at a local grocery store, thus reflecting no worse than reduced productivity as contemplated by the 50 percent rating.  Further, the Board finds that difficulty concentrating is not the type of severe symptom contemplated by the 70 percent disability rating, which requires any deficiency to be the result of such symptoms as set forth above.  See Mauerhan, 16 Vet. App. at 442("The Secretary's use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder...."); 38 C.F.R. § 4.11, DC 9411.  Indeed, forgetting to complete tasks is a symptom specifically contemplated by the 50 percent rating criteria.  

Regarding family relations, the Veteran has a cordial relationship with his wife and a close relationship with his son, and thus lacks any significant deficiency in this area.  Regarding judgment, Dr. J.'s examination was silent on the matter, while the VA examiner noted that the Veteran understood the outcome of his behavior.  These observations reflect that the Veteran was not deficient in judgment.  Regarding thinking, Dr. J's examination reflects that the Veteran's thought processes were goal directed and logical, while the VA examiner noted that the Veteran's processes and content were unremarkable, thus reflecting no deficiencies in thinking.  Further, while both examinations reflected an anxious and intermittently depressed mood, which may have caused some social impairment, the Board does not find that those symptoms rise to the level of severity contemplated by the 70 percent rating.  See Mauerhan, supra.  Indeed, the Veteran reported panic attacks of limited duration only one to two times monthly, which can hardly be said to be "near continuous."  Further, there is no indication that the Veteran's depressed mood affects his ability to function independently.  It is thus evident that the Veteran's symptoms do not result in occupation and social impairment, resulting in deficiencies in most areas as contemplated by the criteria for a 70 percent rating.  See 38 C.F.R. § 4.111, DC 9411. 

Rather, the Board finds that the Veteran's PTSD has been manifested by symptoms contemplated by a 50 percent rating, such as intermittent feelings of depression, panic attacks occurring one to two times per month, hypervigilance, nightmares, flashbacks, some sleep impairment, impairment of short-term memory and difficulty maintaining effective social relationships.  Although the Veteran appeared for two separate private therapy sessions "disheveled and unkempt," the Veteran appeared "clean and casually dressed" at the VA examination and was noted as being able to maintain minimum standards of hygiene.  These symptoms have led to some social impairment in the Veteran's difficulty establishing and maintaining friendships, as well as some occupational impairment resulting in reduced reliability and productivity.  Overall, the Board finds that the effect of the Veteran's PTSD symptoms on his overall social and occupational functioning are akin to those contemplated by a 50 percent rating.

Further, in assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF score of 51-60 is defined a: "Moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers)."  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g. unable to keep a job).  A GAF score of 31 to 40 is defined as "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work...).

The Board notes that the GAF score of 39, as recorded during the Veteran's January 2010 private psychological evaluation, does not coincide with the symptoms reported by the Veteran and observed by the therapist.  The Veteran's symptoms, as discussed in detail above, include social impairment with reduced reliability and productivity due to such symptoms as panic attacks that occur one to two times per month, difficulty in establishing and maintaining social relationships and impairment of short-term memory.  These and the other aforementioned symptoms do not equate to more serious symptoms, such as suicidal ideation, obsessive rituals, intermittent, illogical, obscure or irrelevant speech, spatial disorientation or near-continuous panic or depression affecting the ability to function independently.  Further, it is evident that the Veteran is able to maintain a steady job, has acquaintances at his job, goes to church and sustains relationships with his wife and son.  The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, and the Veteran lacks the kind of major impairment contemplated by a GAF score of 39.  Further, impairment in reality testing and communication has not been shown.  Notably, in providing a diagnosis, Dr. J. stated the Veteran's psychiatric disorder was "recurrent moderate" (emphasis added).  Accordingly, Dr. J.'s actual opinion and discussion regarding the level of severity of the Veteran's PTSD are of more evidentiary weight than the GAF score recorded during the examination.  Further, the VA examiner gave the Veteran a GAF score of 55, a score which appears to more accurately reflect the opinions and discussions proffered by both Dr. J. and the VA examiner.

Accordingly, the Board finds in the instant case that the Veteran's moderate underlying symptomatology as described by the medical and lay evidence of record is more compatible with the assignment of a 50 percent rating, but no higher.  As discussed above, the Veteran's overall disability picture has not been shown to more nearly approximate occupational and social impairment with deficiencies in most areas.  Further, as the Veteran maintains both a job and familial relationships, total occupational and social impairment has not been shown.  The Board also notes that the record does not suggest any variation in symptoms, so as to warrant higher ratings at any point during the period of time from the January 2010 effective date.  Therefore, the Board finds that staged ratings are not warranted in this case.  See Fenderson, supra.

In finding that an evaluation greater than 50 percent is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a reasonable basis for granting a rating in excess of 50 percent at any point during the appeal period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); Fenderson, supra; 38 C.F.R. § 3.102 (2011).

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology are exactly described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluations for [PTSD] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2011). 

B. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008. See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008). The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim. See 38 C.F.R. § 3.159(b)(1) .) 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

The RO received the Veteran's claim for service connection in January 2010.  In February 2010, the RO sent to him a letter notifying him of the evidence required to substantiate his claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection.  Thus, the Board is satisfied that the duty-to-notify requirements as set forth in Quartuccio, supra, and Dingess, supra, were satisfied. 

Further, VA's General Counsel has held that VCAA notice is not required for downstream issues. VAOPGCPREC 8-2003.  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess, 19 Vet. App. at 490.  In this case, the Veteran's service connection claim was granted and a disability rating was assigned in the April 2010 rating decision.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the duty to assist, the Veteran was afforded a VA examination in April 2010.  The VA examiner indicated that the claims folder had been reviewed and took into account the Veteran's subjective complaints as well as his reported military history.  Furthermore, this examination report contains sufficient information to rate the Veteran's PTSD under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes private treatment records as well as the April 2010 VA examination report.  Additionally, the Veteran has not pointed to any outstanding evidence, and the Board is aware of none.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  

ORDER

Entitlement to an initial evaluation for service-connected PTSD in excess of 50 percent is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


